DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Delete claims 1-10, 14, and 17-33.  

Reasons for Allowance
The claimed invention of “a method for removing localized fat deposition with a reduced pain and side effect in a subject, the method comprising administering an effective amount of a composition or preparation consisting essentially of phosphatidylcholine; and at least one solubilizing agent of phosphatidylcholine selected from the group consisting of glycocholic acid, taurocholic acid and salt thereof to the subject having localized fat deposition, wherein a molar ratio of the solubilizing agent of phosphatidylcholine to the phosphatidylcholine in the composition or preparation is in a range of 0.7 to 3.0, and wherein the phosphatidylcholine is contained in the composition 


    PNG
    media_image1.png
    346
    350
    media_image1.png
    Greyscale
 


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 34, 36-39, 41, and 43-44 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627